Exhibit (a)(6) AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS , INC. ARTICLES OF AMENDMENT American Century Asset Allocation Portfolios, Inc., a Maryland corporation registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST :Pursuant to authority expressly vested in the Board of Directors of the Corporation by Section 2-605(a)(2) of the Maryland General Corporation Law, the Board of Directors of the Corporation has duly adopted resolutions authorizing the renaming of duly established and allocated series of the Corporation's stock as follows: Old Series Name New Series Name LIVESTRONG 2015 Portfolio One Choice 2015 Portfolio LIVESTRONG 2020 Portfolio One Choice 2020 Portfolio LIVESTRONG 2025 Portfolio One Choice 2025 Portfolio LIVESTRONG 2030 Portfolio One Choice 2030 Portfolio LIVESTRONG 2035 Portfolio One Choice 2035 Portfolio LIVESTRONG 2040 Portfolio One Choice 2040 Portfolio LIVESTRONG 2045 Portfolio One Choice 2045 Portfolio LIVESTRONG 2050 Portfolio One Choice 2050 Portfolio LIVESTRONG 2055 Portfolio One Choice 2055 Portfolio LIVESTRONG Income Portfolio One Choice In Retirement Portfolio SECOND :These Articles of Amendment shall become effective at 12:01 a.m. on May 31, 2013. THIRD :The undersigned Senior Vice President of the Corporation acknowledges these Articles of Amendment to be the corporate act of the Corporation and, as to all matters or facts required to be verified under oath, the undersigned Senior Vice President acknowledges that, to the best of his knowledge, information and belief, these matters and facts are true in all material respects and that this statement is made under the penalties for perjury. IN WITNESS WHEREOF, the Corporation has caused these Articles of Amendment to be executed in its name and on its behalf by its Senior Vice President and attested by its Assistant Secretary this 3rd day of May, 2013. ATTEST: AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. /s/ Otis H. Cowan By : /s/ Charles A. Etherington Otis H. Cowan Charles A. Etherington Assistant Secretary Senior Vice President THE UNDERSIGNED Senior Vice President of AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC., who executed on behalf of said Corporation the foregoing Articles of Amendment, of which this certificate is made a part, hereby acknowledges, in the name of and on behalf of said Corporation, as to all matters or facts required to be verified under oath, the foregoing Articles of Amendment to be the corporate act of said Corporation and further certifies that, to the best of his knowledge, information and belief, those matters and facts, are true in all material respects under the penalties of perjury. Dated: May 3, 2013 /s/ Charles A. Etherington Charles A. Etherington, Senior Vice President
